EXHIBIT 10.11


SEPARATION AGREEMENT AND GENERAL RELEASE
 
This Separation Agreement and General Release (the “Agreement”) is made on this
2nd day of June, 2008 by and between Daniel S. Tamkin (“Tamkin”), an individual
residing at 327 Abbey Road, Manhasset, New York 11030, and Synergx Systems Inc.
(“Synergx” or the “Company”), a Delaware corporation having its principal office
at 209 Lafayette Drive, Syosset, New York 11791.
 
WITNESSETH THAT:
 
WHEREAS Tamkin has been employed by the Company since October 1991, and has been
employed as the Company’s Chairman and Chief Executive Officer since 1997;
 
WHEREAS Tamkin and the Company are parties to an Employment Agreement dated
October 1, 2005 (the “Employment Agreement”); and
 
WHEREAS Tamkin and the Company wish to end their employment relationship on
mutually acceptable terms,
 
NOW, THEREFORE, in consideration of the mutual covenants and promises provided
herein and of the actions taken or to be taken pursuant thereto, Tamkin and the
Company (individually, a “Party” and collectively, the “Parties”) agree as
follows:
 
1. Termination Date.  On the Effective Date of this Agreement, as defined in
paragraph 15(d) below, Tamkin’s employment with the Company shall terminate,
Tamkin shall resign as Chief Executive Officer and from all positions held by
him at the Company and its Affiliates (as defined herein), and Tamkin thereafter
shall have no further obligations to the Company except as set forth in this
Agreement.
 
Tamkin shall continue to receive his base salary through the Effective Date, and
shall be paid for his accrued but unused vacation days as soon a practicable
thereafter.
 
2. Payments and Benefits Upon Termination.  Upon the Effective Date, Tamkin
shall be entitled to the following payments and benefits:
 
(a) a lump sum payment of $200,000, less applicable tax and payroll
withholdings, payable on the Effective Date;
 
(b) twelve (12) monthly payments of $8,333.33, totaling $100,000, less
applicable tax and payroll withholdings, payable on the first day of each month
following the Effective Date;
 
(c) six (6) monthly payments of $1,000, as payment of Tamkin’s monthly
automobile lease payments and maintenance costs, payable in accordance with
existing Synergx policies and procedures applicable to Tamkin;
 
(d) reimbursement for up to twelve (12) months for the cost of continuing
Tamkin’s existing health insurance benefits coverage under COBRA; and
 
(e) the option for Tamkin to elect COBRA coverage for a period of up to eighteen
(18) months from the Effective Date, with the last six months of such COBRA
coverage to be paid for by Tamkin.
 
Each Party’s original executed Agreement shall be held in escrow by counsel for
that Party until the Effective Date.  A copy of each Party’s original executed
Agreement, clearly marked as such, shall be provided to counsel for the other
Party upon execution.  On the Effective Date, counsel for the Parties shall
simultaneously exchange the $200,000 payment under subsection (a) of this
paragraph and the original Agreements as executed by their respective Parties.


In the event the Company fails to make timely payment of any of the amounts set
forth in this paragraph, and such failure remains uncured following five (5)
business days’ written notice from Tamkin, the balance of all unpaid amounts
under subsections (a) through (c) of this paragraph shall immediately be due in
a lump sum payment to Tamkin.
 
3. Resignation from Board of Directors.  Tamkin shall tender his resignation as
a director of the Company and as Chairman of the Board of the Company on the
Effective Date.


4. Definitions.  For the purposes of this Agreement, the terms set forth below
shall have the following meanings:


(a) Products:  Finished and other products being, or being contemplated to be,
manufactured, assembled, processed, distributed or marketed, in whole or in
part, by the Company or any Affiliate.
 
(b) Confidential Information:  That secret proprietary information of the
Company or any Affiliate of whatever kind or nature disclosed to Tamkin or known
by Tamkin (whether or not discovered or developed by Tamkin) as a consequence of
or through his employment with the Company.  Such proprietary information shall
include without limitation, all customers lists, costs, price lists, price
quotations, employee information, supplier information, marketing information
and strategies and all information relating to the Products, processing,
manufacturing, assembly, quality control, know-how, research and development,
sources of supplies and materials, operating and other cost data, distribution
arrangements and Product proposals and marketing, any of which information is
not generally known in the industry or in related industries in which the
Company or any Affiliate engages in business (including industries supplying to
or purchasing from the Company or any Affiliate) in the United States and Canada
and shall specifically include all information contained in manuals,
communications with customers and suppliers, memoranda, formulae, plans,
drawings and designs, specifications, equipment and machinery configurations,
and records of the Company and any Affiliate legend or otherwise identified by
the Company or any Affiliate as Confidential Information.
 
(c) Inventions:  Those discoveries, developments, concepts and ideas whether or
not patentable, relating to the Products and to the present and prospective
activities of the Company or any Affiliate (which activities are known to Tamkin
by reason of his employment with the Company).
 
(d) Affiliate:  An entity controlling, controlled by or under common control, or
in joint venture with the Company.
 
5. Inventions.  All Inventions which are at any time developed by Tamkin acting
alone or in conjunction with others, during the period commencing with his
employment by the Company until the Effective Date (or, if based on or related
to Tamkin’s activities with the Company or on behalf of any Affiliate or any
Confidential Information or Invention(s) made by Tamkin within one year after
the Effective Date) shall be the property of the Company, free of any reserved
or other rights of any kind on Tamkin’s part in respect thereof.  Tamkin agrees
to make full disclosure of any such undisclosed Inventions to the Company on or
before the Effective Date, and at the Company’s cost and expense to execute
formal applications for patents and also to do all other acts and things
(including, among others, the execution and delivery of instruments of further
assurance or confirmation) deemed by the Company to be necessary or desirable at
any time or times in order to effect the full assignment to the Company of his
rights and title to such Inventions and otherwise to carry out the purposes of
this paragraph 5.


6. Non-Disclosure.  Tamkin represents that he has not, and agrees that following
the Effective Date he will never directly or indirectly use, publish,
disseminate or otherwise disclose any Confidential Information or Inventions
without the prior written consent of the Company.


7. Return of Proprietary Materials.  Tamkin agrees that upon the Effective Date,
all equipment, models, prototypes, designs, plans, drawings, documents,
procedural manuals, specifications, guides and similar materials, records,
notebooks and similar repositories of or containing Confidential Information or
Inventions, including all whether prepared by Tamkin or others, will be left
with or promptly returned by Tamkin to the Company.


8. Non-Disparagement.  Each Party agrees not to make any disparaging statements
or remarks, whether orally or in writing (including by e-mail) to any person or
entity regarding the other Party.  For a period of one year commencing on the
Effective Date, Tamkin shall not participate in any solicitation (which
solicitation has not been approved or authorized by the Company’s Board of
Directors) of proxies or consents with respect to any securities of the Company
which are, or may be, entitled to vote in the election of the Company’s Board of
Directors.  For a period of one year commencing on the Effective Date, Tamkin
shall not participate in any way, directly or indirectly, in any hostile
takeover of Synergx.


9. Non-Competition.  Tamkin agrees that he shall, for a period of one year
commencing on the Effective Date, be bound to not solicit or accept work from
any competitor of the Company.  Tamkin acknowledges and agrees that he shall,
for a period of one year commencing on the Effective Date, be bound to not
solicit or accept work of a type performed by the Company (directly as an
employee, partner, sub-contractor, consultant or otherwise) from any customer of
the Company, or on or with respect to any project, facility or installation to
which the Company provides services on the Effective Date.  Tamkin further
agrees that for a period of one year commencing on the Effective Date, he shall
not recruit, solicit the employment or services of, or induce employees of the
Company or any subsidiary or affiliate to terminate their employment.  Tamkin
hereby acknowledges and agrees that the provisions contained in this paragraph 9
are necessary for the Company’s legitimate protection of its business interests,
are reasonable, and will not prevent him form obtaining other employment or a
livelihood.


10. General Releases.


(a) In consideration of the payments and promises made or to be made by Synergx
under this Agreement, which represent consideration for signing this Agreement
and are not salary, wages, or benefits to which Tamkin was already entitled in
connection with his employment with Synergx, Tamkin, on behalf of each of his
heirs, executors, administrators, legal representatives, successors and assigns,
and any other person or entity acting through his or on his behalf, releases and
forever discharges Synergx, its present and former parent companies,
subsidiaries, divisions, affiliated entities, predecessor entities, and their
respective present and former officers, directors, trustees, administrators,
executors, agents, owners, shareholders, attorneys, employees, successors and
assigns, individually and in their official capacities, and their employee
benefit plans and programs and their administrators and fiduciaries, together
with their heirs, successors, assigns, executors, and legal representatives
(collectively, the “Synergx Releasees”), from any and all claims, debts,
obligations, liabilities, promises, grievances, agreements, liens, charges,
demands, complaints, causes of action, damages or injuries of any kind or
nature, whether arising under equity or at law, whether sounding in contract,
tort or otherwise, whether known or unknown, arising out of any event,
occurrence, or omission to date, which Tamkin had, has or may have against the
Synergx Releasees, from the beginning of the world until the Effective Date of
this Agreement, including, without limitation, all claims for personal injury,
negligence, wage-hour, wage-payment (and all wage orders and interpretations),
pension, employee benefits, discrimination on the basis of gender, disability,
age, sexual orientation, race, religion, creed, national origin or any other
basis upon which denial of benefits, harassment, discrimination or retaliation
in employment is prohibited by any federal, state or local statute, law,
regulation or ordinance, including, but not limited to, Title VII of the Civil
Rights Act of 1964, as amended, the Civil Rights Act of 1991, Age Discrimination
in Employment Act of 1967, as amended, the Older Workers Benefits Protection
Act, as amended, the Equal Pay Act of 1963, the Family and Medical Leave Act,
the Americans with Disabilities Act, the Rehabilitation Act of 1973, as amended,
the Employee Retirement Income Security Act, as amended, the Civil Rights Act of
1991, as amended, Sections 1981 through 1988 of Title 42 of the United States
Code, the Consolidated Omnibus Budget Reconciliation Act of 1985, the Labor
Management Relations Act, as amended, the Sarbanes-Oxley Act of 2002, the Worker
Adjustment and Retraining Act of 1989, the New York Executive Law, the New York
Labor Law, and the New York City Administrative Code.  Tamkin intends that the
release contained in this paragraph 10(a) shall discharge Synergx and Synergx
Releasees to the maximum extent permitted by law.  Notwithstanding the
foregoing, nothing herein shall release Tamkin’s rights pursuant to this
Agreement.  Tamkin acknowledges and agrees that he is competent to execute this
Agreement and knowingly and willingly waives any claims he may have against
Synergx Releasees.
 
(b) In consideration of the promises made by Tamkin herein, the receipt and
sufficiency of which is hereby acknowledged, Synergx releases and discharges
Tamkin, together with his heirs, successors, assigns, executors, and legal
representatives (collectively, the “Tamkin Releasees”), from all actions, causes
of action, suits, debts, dues, sums of money, accounts, reckonings, extents,
executions, claims, and demands whatsoever, in law or equity, whether known or
unknown, which against the Tamkin Releasees, or any of them, Synergx ever had,
now has or hereafter can, shall, or may have, for, upon, or by reason of any
matter, cause, or thing whatsoever from the beginning of the world until the
Effective Date of this Agreement.  In addition, to the extent allowed by law,
Synergx releases and discharges Tamkin and the Tamkin Releasees from all the
aforesaid claims as could be made by any of Synergx’s present and former parent
companies, subsidiaries, divisions, affiliated entities, predecessor entities,
and their respective present and former officers, directors, trustees,
administrators, executors, agents, owners, shareholders, attorneys, employees,
successors and assigns, individually and in their official capacities, and their
employee benefit plans and programs and their administrators and fiduciaries,
together with their heirs, successors, assigns, executors, and legal
representatives.  Synergx intends that the release contained in this paragraph
10(b) shall discharge Tamkin and the Tamkin Releasees to the maximum extent
permitted by law.  Notwithstanding the foregoing, nothing herein shall release
Synergx’s rights pursuant to this Agreement.
 
11. No Other Claims.  The Parties represent that they have not filed, directly
or indirectly, nor caused to be filed and will not file or cause to be filed,
any legal proceeding in any state or federal court or in arbitration, asserting
any claims arising out of or related to Tamkin’s employment with Synergx or
termination of employment.


12. Indemnification.


(a) Tamkin shall continue to be indemnified for acts and omissions occurring on
or prior to the Effective Date to the fullest extent permitted under applicable
law and pursuant to the Company’s corporate governance documents and the
Company’s existing policies and procedures, unless such acts and omissions
occurred due to Tamkin’s fraud, gross negligence, willful misconduct or bad
faith.  Tamkin will continue to be covered under the Company’s directors’ and
officers’ insurance for matters occurring during Tamkin’s tenure as an officer
or employee of the Company.  Tamkin represents that there are no proceedings or
claims now pending or threatened against him which would give rise to the
application of these indemnification rights.
 
(b) For a period of one year commencing on the Effective Date, Tamkin agrees
that, upon reasonable notice from the Company, he shall reasonably cooperate
with the Company in the defense, including the preparation of any defense, of
any litigation or administrative proceedings or appeals brought against the
Company of which he has any personal knowledge.
 
13. Confidentiality of Agreement.  The Parties agree to keep confidential and
not disclose orally or in writing directly or indirectly to any person, except
as required by law and except to Tamkin’s spouse and each Party’s respective
attorneys or accountants (who shall be instructed to comply with the terms of
this paragraph), any and all information concerning this Agreement and any of
its terms.


14. No Admission of Liability.  The Parties understand and agree that by
entering into this Agreement, neither Party admits any liability whatsoever to
the other Party arising out of any claims that have been or hereafter are
asserted regarding Tamkin’s employment with Synergx or termination of
employment, and that both parties expressly deny any and all such liability.


15. Acknowledgements.


(a) The Parties acknowledge that they have each been advised by competent and
independent legal counsel of their own choosing in connection with the execution
of this Agreement, that they understand their respective rights and obligations
hereunder, and that they are entering into this Agreement of their own free
will.  The Parties each agree to bear their own costs and attorneys’ fees which
have been or may be incurred in connection with the negotiation and consummation
of this Agreement or any action to enforce the provisions of this Agreement.
 
(b) The drafting and negotiation of this Agreement have been participated in by
the Parties, and this Agreement shall be deemed for all purposes to have been
drafted jointly by the Parties, and not to be construed against either Party to
this Agreement.
 
(c) Tamkin acknowledges and understands that he has twenty-one (21) days from
his receipt of this Agreement to review it and to consider his decision to sign
it; agrees and acknowledges that the waiver or release herein of his rights
under the New York Executive Law, the New York City Administrative Code, the Age
Discrimination in Employment Act, as amended, Title VII of the Civil Rights Act,
The Equal Pay Act, the Employee Retirement Income Security Act, the Americans
with Disabilities Act and/or any other local, state or federal law is knowing
and voluntary.  Tamkin further acknowledges that he may waive such 21-day
consideration period by signing the waiver in the form attached as Exhibit A to
this Agreement.
 
(d) Tamkin acknowledges and understands that for a period of 7 calendar days
after he executes this Agreement, he is entitled to revoke it, and this
Agreement will not become effective or enforceable until that 7-day period has
expired without a revocation by him (the “Effective Date”).  To revoke this
Agreement, Tamkin understands that he must deliver to Synergx a writing
requesting revocation.  The writing must be physically received by Synergx at
the address set forth in paragraph 16 below within 7 calendar days of the date
of Tamkin’s signature on this Agreement.  Tamkin understands that if he revokes
this Agreement, it shall not become effective, he shall not be entitled to any
of the consideration provided for herein, and the Parties will be fully restored
to the positions they were in prior to the execution of this Agreement.
 
(e) In the event of a material breach by Tamkin of paragraphs 5, 6, 7, 8, or 9
of this Agreement, and such material breach remains uncured following five (5)
business days’ written notice from the Company, the Company shall be entitled to
pursue all available legal and equitable remedies, subject to satisfaction of
all legal or equitable requirements for such relief, including an injunction, to
be issued by any court of competent jurisdiction, restraining Tamkin from
committing or continuing any violation of these provisions, without the
necessity of showing actual damage and without any bond or other security being
required.  If Tamkin continues to breach any of the provisions of this Agreement
and such material breach remains uncured following five (5) business days’
written notice from the Company, the Company may suspend making any payments
under subsections (a) through (c) of paragraph 2 to Tamkin without triggering
the acceleration of the remaining payments pursuant to paragraph 2.
 
16. Notices.  Any notices or other communications under this Agreement shall be
in writing and shall be given by personal delivery, certified mail/return
receipt requested, overnight delivery service, or by facsimile if receipt is
confirmed.  Notices shall be sent to the Parties at the following addresses and
shall be deemed effective upon receipt:


           If to Synergx:              Synergx Systems Inc.
                                                                209 Lafayette
Drive
                                                                 Syosset, New
York 11791
                                                                Attention:  John
A. Poserina


                      With a courtesy copy to:   Peter DiChiara
                                                                Sichenzia, Ross,
Friedman, Ference
                                                                61 Broadway
                                                                New York, New
York
                                                                (212) 930-9725 –
facsimile


           If to Tamkin:                327 Abbey Road
   Manhasset, New York 11030


                      With a courtesy copy to:  Michael G. Berger, Esq.
                                                                 Law Offices of
Michael G. Berger
                                                                 250 Park
Avenue, 20th Floor
                                                                 New York, New
York 10177
                                                                 (212) 983-6008
– facsimile


17. Severability.  The provisions of this Agreement are severable.  If a court
or tribunal of competent jurisdiction rules that any provision of this Agreement
is invalid or unenforceable, such ruling shall not affect the validity or
enforceability of any other provision in the Agreement.


18. Governing Law.  This Agreement and any disputes concerning its
interpretation or application shall be governed by and construed in accordance
with the laws of the State of New York without regard to principles of conflicts
of law or where the Parties are located at the time a dispute arises.


19. Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same Agreement.  A signature by facsimile shall be deemed
to have the same effect as an original signature.


20. Headings.  The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning of terms contained
herein.


21. Entire Agreement and Binding Effect.  This Agreement contains the entire
agreement between Tamkin and Synergx relating to the rights herein granted and
the obligations herein assumed, and it completely supersedes any prior written
or oral agreements or representations concerning the subject matter hereof,
including but not limited to the Employment Agreement.  Any oral representation
or modification concerning this Agreement shall be of no force or effect.  This
Agreement can be waived or modified only by a writing signed by Tamkin and
Synergx.  This Agreement shall bind and inure to the benefit of all heirs,
executors, administrators, successors and assigns of the Parties.




           IN WITNESS WHEREOF, the Parties have executed this Agreement as of
the date first above written.
 



 
Synergx Systems Inc.






 
By:  /s/JOHN A. POSERINA

 
John A. Poserina

                                                                       
 Treasurer, Vice President,
Chief Financial Officer and Director





 
/s/ DANIEL S. TAMKIN

 
Daniel S. Tamkin




 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
WAIVER OF TWENTY-ONE DAY CONSIDERATION PERIOD




I acknowledge and understand that I have been given twenty-one (21) days from
June 2, 2008 to review and consider the Agreement attached hereto, and hereby
waive the balance of such consideration period.




Dated:                      New York, New
York                                      /s/ DANIEL S. TAMKIN
           June 2,
2008                                                                           DANIEL
S. TAMKIN


